                                                                                FILED
                                                                       2019 Oct-01 PM 04:52
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA

Plan:                 SC1_report
Plan Type:
Administrator:
User:

Plan Components Report
Friday, June 22, 2018                                                 9:44 AM


                                   Population                           Black
District 1
 BULLOCK County                        10,914                           7,666
 BUTLER County                         20,947                           9,095
 CHOCTAW County                        13,859                           6,012
 CLARKE County                         25,833                          11,336
 CONECUH County                        13,228                           6,149
 DALLAS County                         43,820                          30,423
 GREENE County                          9,045                           7,370
 HALE County                           15,760                           9,301
 LOWNDES County                        11,299                           8,310
 MACON County                          21,452                          17,729
 MARENGO County                        21,027                          10,872
 MONROE County                         23,068                           9,614
 MONTGOMERY County                   229,363                          125,477
 PERRY County                          10,591                           7,276
 PICKENS County                        19,746                           8,211
 SUMTER County                         13,763                          10,316
 WASHINGTON County                     17,581                           4,380
 WILCOX County                        11,670                            8,465
District 1 Subtotal                  532,966                          298,002
District 2
 BALDWIN County (part)               121,343                           10,730
 MOBILE County                       412,992                          142,992
District 2 Subtotal                  534,335                          153,722
District 3
 BALDWIN County (part)                 60,922                           6,375
 BARBOUR County                        27,457                          12,875
 COFFEE County                         49,948                           8,359
                                                   cAsk = "Enter Exhibit
 COVINGTON County                      37,765            Number";       4,716
 CRENSHAW County                       13,906   cMsg = app.response(cAsk);
                                                                        3,254
                                                    event.value = cMsg;
 DALE County                           50,251                           9,679
                                                        DEFENDANTS'
 ESCAMBIA County                       38,319             EXHIBIT      12,220
                                                           80
                                                            Page 1
Plan: SC1_report           Administrator:
Type:                      User:
                           Population                 Black
District 3 (continued)
 GENEVA County                 26,790                  2,539
 HENRY County                  17,302                  4,942
 HOUSTON County               101,547                 26,176
 PIKE County                   32,899                 12,054
 RUSSELL County                52,947                 22,135
District 3 Subtotal           510,053                125,324
District 4
 CALHOUN County               118,572                 24,382
 CHAMBERS County               34,215                 13,257
 CHEROKEE County               25,989                  1,208
 CLEBURNE County               14,972                   498
 ETOWAH County                104,430                 15,796
 LEE County                   140,247                 31,901
 RANDOLPH County               22,913                  4,607
 ST. CLAIR County              83,593                  7,150
District 4 Subtotal           544,931                 98,799
District 5
 JEFFERSON County (part)      524,182                267,525
District 5 Subtotal           524,182                267,525
District 6
 BLOUNT County                 57,322                   761
 FAYETTE County                17,241                  1,969
 JEFFERSON County (part)      134,284                  9,000
 LAMAR County                  14,564                  1,643
 MARION County                 30,776                  1,184
 TUSCALOOSA County            194,656                 57,611
 WALKER County                 67,023                  3,928
District 6 Subtotal           515,866                 76,096
District 7
 COLBERT County                54,428                  8,768
 CULLMAN County                80,406                   856
 DEKALB County                 71,109                  1,078
 FRANKLIN County               31,704                  1,228
 JACKSON County                53,227                  1,781
 MARSHALL County               93,019                  1,494
 MORGAN County                119,490                 14,185
 WINSTON County                24,484                    115
District 7 Subtotal           527,867                 29,505


                                            Page 2
Plan: SC1_report      Administrator:
Type:                 User:
                      Population                   Black
District 8
 LAUDERDALE County        92,709                   9,257
 LAWRENCE County          34,339                   3,938
 LIMESTONE County         82,782                  10,429
 MADISON County          334,811                  80,376
District 8 Subtotal      544,641                 104,000
District 9
 AUTAUGA County           54,571                   9,643
 BIBB County              22,915                   5,047
 CHILTON County           43,643                   4,230
 CLAY County              13,932                   2,066
 COOSA County             11,539                   3,582
 ELMORE County            79,303                  15,900
 SHELBY County           195,085                  20,732
 TALLADEGA County         82,291                  26,055
 TALLAPOOSA County        41,616                  11,083
District 9 Subtotal      544,895                  98,338

State totals           4,779,736                1,251,311




                                       Page 3
